DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

              SHERRI A. SCHOLZ and DANIEL R. SCHOLZ,
                            Appellants,

                                      v.

  DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE OF
   THE RESIDENTIAL ASSET SECURITIZATION TRUST 2006-A13,
   MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-M
    UNDER THE POOLING AND SERVICING AGREEMENT DATED
                     OCTOBER 1, 2006,
                         Appellee.

                               No. 4D15-175

                               [April 27, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Jack     S.    Cox,    Judge;    L.T.    Case     No.
2013CA003376XXXXMB.

   Sherri A. Scholz and Daniel R. Scholz, Boynton Beach, pro se.

   Diana B. Matson and Joshua R. Levine of Baker, Donelson, Bearman,
Caldwell & Berkowitz, PC, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed. See Ortiz v. PNC Bank, Nat’l Ass’n., No. 4D15-242 (Fla. 4th
DCA Mar. 30, 2016).

CIKLIN, C.J., TAYLOR, and MAY, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.